Order filed, April 26, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00370-CR
                                  NO. 14-12-00371-CR
                                    ____________

                     ANTHONY RAHMON SUTTON, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee



                       On Appeal from the 180th District Court
                                 Harris County, Texas
                     Trial Court Cause Nos. 1292456 and 1320076


                                          ORDER

      The reporter’s record in this case was due April 23, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.
       We order Tamra M. Parks, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                      PER CURIAM